
	

113 HR 4210 IH: ACA Open Enrollment Extension Act of 2014
U.S. House of Representatives
2014-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4210
		IN THE HOUSE OF REPRESENTATIVES
		
			March 12, 2014
			Mr. Schrader introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Patient Protection and Affordable Care Act to authorize the extension of the initial
			 open enrollment period for up to 1 month, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the ACA Open Enrollment Extension Act of 2014.
		2.Authorizing 1-month extension of initial open enrollment period
			(a)In generalSection 1311(c)(6) of the Patient Protection and Affordable Care Act (42 U.S.C. 18031(c)(6)) is
			 amended by adding after and below subparagraph (D) the following: The initial open enrollment period under subparagraph (A) for an Exchange established by a State
			 shall be extended to end on a date (not later than April 30, 2014)
			 specified by the State, if the State elects such extension (and specifies
			 such ending date) not later than March 31, 2014, and such enrollment
			 period for the Exchange established by the Secretary shall be extended to
			 end on a date (not later than April 30, 2014) specified by the Secretary,
			 if the Secretary elects such extension (and specifies such ending date)
			 not later than March 31, 2014..
			(b)Conforming extension for private coverageSection 2702(b) of the Public Health Service Act (42 U.S.C. 300gg–1(b)) is amended by adding at the
			 end the following:
				
					(4)Extension of initial open enrollment or special enrollment periodA health insurance issuer described in subsection (a) that provides an initial open enrollment
			 period or special enrollment period during March 2014, shall provide for
			 an extension of such period through the end of the initial open enrollment
			 period under section 1311(c)(6) of the Patient Protection and Affordable
			 Care Act applicable to the State in which the coverage is offered..
			(c)Nonapplication of penaltySection 5000A(c) of the Internal Revenue Code of 1986 is amended by adding at the end the
			 following:
				
					(5)Application to 2014For purposes of imposing a penalty under this section for taxable year 2014, the amount of the
			 penalty to be imposed shall not include any month ending on or before the
			 closing date of the initial open enrollment period under section
			 1311(c)(6) of the Patient Protection and Affordable Care Act for the State
			 in which the individual resides as of April 30, 2014..
			
